       Case 2:17-cv-00954-KG-CG Document 64 Filed 07/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL, et al.,

       Plaintiffs

v.                                                           CV No. 17-954 KG/CG

PHILLIP P. MADRON, et al.,

       Defendants.

         ORDER GRANTING MOTION TO EXTEND DISCOVERY DEADLINE

      THIS MATTER is before the Court on the parties’ Joint Motion for Extension of

Discovery Deadline (the “Motion”), (Doc. 62), filed July 22, 2020. The Court, having

reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and shall

be GRANTED.

      IT IS THEREFORE ORDERED that the Scheduling Order, (Doc. 45), is amended

to extend the discovery deadline from August 24, 2020 to August 31, 2020. All other

deadlines contained in the Scheduling Order remain in effect unless amended by further

order of the Court.

       IT IS SO ORDERED.


                           ______________________________
                           THE HONORABLE CARMEN E. GARZA
                           CHIEF UNITED STATES MAGISTRATE JUDGE
